Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 03 November 2021 overcomes all rejections under 35 USC 103.  The closest prior art of record is Schwartz (WO 2009/026131) which is directed to expression vectors for the expression of recombinant proteins and includes Example 6, which describes an embodiment in which there is co-expression of multiple recombinant proteins in bacteria from a single vector with a polycistronic expression cassette.  The expression cassette comprises genes encoding a mutated growth hormone (the monosaccharide/oligosaccharide acceptor protein), the glycosyltransferases human GalNAcT2 and Drosophila Core1GalT1, and Campylobacter jejuni GNE (Glc/GalNAc epimerase).  Any eukaryotic or prokaryotic glycosyltransferase can be used in the methods of Schwartz, including mannosyltransferases and glucosyltransferases, however, neither Schwartz nor any of the prior art of record describes an oligosaccharyltransferase enzyme which is encoded by the nucleotide sequence of SEQ ID NO: 1 of the present invention or by a nucleic acid that is degenerate with respect to the nucleotide sequence of SEQ ID NO: 1 and encodes an oligosaccharyltransferase enzyme comprising the amino acid sequence of SEQ ID NO: 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-23 and 47 have been cancelled.  Claims 24-46, 48 and 49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.